13 Ill. App.2d 394 (1957)
141 N.E.2d 758
Velma Early, Conservator of the Estate of Othel Early, an incompetent person, Plaintiff-Appellant,
v.
Lester Early, Defendant-Appellee.
Gen. No. 10,098.
Illinois Appellate Court  Third District.
April 23, 1957.
Released for publication May 9, 1957.
Denis A. McGrady, of Gillespie, for appellant.
Gilbert K. Hutchens, and Tom Roady, Jr., of Carrollton, for appellee.
JUDGE ROETH delivered the opinion of the court.
*395 This is an appeal from a judgment entered on the verdict of a jury on May 2, 1956. A motion to strike the report of proceedings and affirm the judgment, or in the alternative, to dismiss the appeal has been filed by defendant-appellee in this court.
Notice of appeal with proof of service thereof, was filed May 31, 1956. The praecipe for record requested the clerk to prepare a complete authenticated transcript of record including the report of proceedings at the trial. Thus the report of proceedings was required to be procured and filed in the trial court on or before July 20, 1956, in accordance with the rule which fixes an original period of 50 days for this purpose. App. Ct. Rule 1; Sup. Ct. Rule 36 (Ill. Rev. Stats. 1955, ch. 110, Sec. 101.36). No application to extend the time for filing the report of proceedings was ever made to the trial court as provided for in said rule.
[1] It is conceded by counsel for plaintiff-appellant that the report of proceedings was never filed in the trial court at any time. Likewise it is conceded that it was never delivered to and left with the clerk of the circuit court for filing. The report of proceedings was delivered to the clerk of this court on July 28, 1956, along with a transcript of record containing the pleadings, motions, orders and judgment. The report of proceedings should have been filed in the trial court on or before July 20, 1956. Since this was not done it is not available before this court. Lukas v. Lukas, 381 Ill. 429, 45 N.E.2d 869.
[2] This court finds that a report of proceedings is necessary to a consideration of the errors relied upon by plaintiff-appellant for reversal. In the absence of such report there are no questions presented by the record for review in this court. The appropriate order is to strike the report of proceedings and affirm the *396 judgment. Accordingly the report of proceedings is ordered stricken and the judgment of the circuit court is affirmed.
Affirmed.